Citation Nr: 1135561	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-08 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the legs, including as residuals of a cold injury.

2.  Entitlement to service connection for residuals of a cold injury of the feet.

3.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).
 
4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for arthritis of the upper and lower extremities.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to August 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran originally filed claims of entitlement to service connection for multiple psychiatric disorders, including anxiety, depression, and bipolar disorder, as well as PTSD.  As such, the Board recharacterizes the issue on appeal as indicated above to include these conditions.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).  

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.



REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board notes that the Veteran has not yet been provided with a VA examination which addresses whether the Veteran's claimed disabilities are related to his service.  In this regard, the Board notes that the Veteran's service treatment records show treatment for left knee pain in 1977 and 1978, following his twisting of the knee.  Likewise, the Board notes that the Veteran's military occupational specialty (MOS) was a heavy equipment operator, and that post-service treatment records show diagnoses of bilateral hearing loss and tinnitus; however, it is unclear whether the Veteran's hearing loss is considered impaired for VA purposes, according to 38 C.F.R. § 3.385, and if so, whether it is causally or etiologically related to his military service.  The Board acknowledges that the Veteran's service treatment records do not show treatment or diagnoses of any psychiatric disabilities, cold injuries, arthritis of the extremities, hearing loss, tinnitus, or headaches.  Nevertheless, the Board notes that the Veteran claims that, even absent an acute event or injury during service, his cumulative service resulted in his current disabilities.  The Veteran also contends that he has had continuity of symptomatology in the years following active service, and the Veteran's post-service medical records show treatment for hearing loss, tinnitus, various acquired psychiatric disorders, arthritis, headaches, and frostbite injuries.  The Board notes that the medical evidence is unclear whether the Veteran's claimed disabilities are related causally or etiologically to his active service.  A medical examination or a medical opinion should be obtained when such an examination or opinion is necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran is advised of the consequences for failure to report for a scheduled examination.  According to 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

The Board notes that, in his May 2008 VA Form 9, the Veteran requested a hearing before a Member of the Board (now called a Veterans Law Judge (VLJ)) at his local regional office.  Although subsequent communications from the Veteran and his representative do not indicate that the Veteran desired to appear at a hearing before a Veterans Law Judge of the Board at the RO, the Veteran has not indicated that he intended to withdraw his May 2008 request for a Travel Board hearing.  As such, the Veteran should be afforded an opportunity to provide testimony as to the issues on appeal via videoconference or in person at a Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, including an audiogram and Maryland CNC speech recognition test, to determine the nature and severity of any current bilateral hearing loss; if the Veteran's bilateral hearing loss is considered a disability for VA purposes, the examiner is requested to opine as to whether it is related to his service in the military.  The VA examiner is also requested to opine as to the nature and etiology of any current tinnitus.  

To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, the Veteran's available service medical records, and pertinent post-service medical records.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left knee disability.  The VA examiner(s) is requested to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that his claimed left knee disability, if any, is related to his service in the military, to include any injuries during his period of military service.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

3. The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disability, including PTSD, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his acquired psychiatric disability, including PTSD, is related to his service in the military.  A copy of the letter sent to the Veteran, indicating the date and time of his VA examination, should be associated with the Veteran's claims file.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

If PTSD related to service is diagnosed, the examiner must indicate the specific stressor(s) deemed verified by VA, if any, which support this medical conclusion.  The examiner should also note the diagnostic criteria utilized to support the diagnosis under DSM-IV and should comment upon what specific symptoms are attributable to PTSD, as opposed to symptoms referable to any other psychiatric disability.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his cold injuries of the feet and legs, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that these disabilities are related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his arthritis of the extremities, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that these disabilities are related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his headaches, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that these disabilities are related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

7.  Following completion of the above, the RO should readjudicate the Veteran's claims.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  

8.  The Veteran should be contacted to determine if he still desires a hearing before a Veterans Law Judge of the Board at his local regional office, including via videoconference.  If such hearing is desired, he should be scheduled for a hearing in accordance with the docket number of this case.  Notice of the scheduled hearing should be provided to the Veteran at his most recent address of record and a copy of such notice shall be associated with the Veteran's claims file.  

Thereafter, the case should be returned to the Board, if in order.  

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


